internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc corp bo2-plr-100634-00 date date legend parent purchaser sub sub target sellers company official tax professional business a date a date b date c x y dear this letter responds to a letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by parent as common parent of the consolidated_group of which purchaser is a member to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of target plr-100634-00 sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a additional information was received in letters dated march june and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that files its return on the basis of a calendar taxable_year and that uses the accrual_method of accounting parent owns x over of sub individuals owning the remaining interest and sub owns y over of purchaser individuals owning the remaining interest sub is wholly owned by purchaser sub sub and purchaser are included in parent’s consolidated federal_income_tax return target is a foreign_corporation the country of formation and residency is set forth in the above redacted legend that was wholly owned by sellers sellers are foreign individuals and partnerships the country of formation citizenship and residency is set forth in the above redacted legend and it is represented that each of the sellers is not a united_states_shareholder as defined in sec_951 both purchaser and target are engaged in business a target does not have any subsidiaries prior to the below described acquisition target and sellers did not file u s income_tax returns and they were not subject_to u s income_taxation further target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a purchaser acquired all of the sellers’ stock of target for cash stock of purchaser the assumption of target liabilities and transaction costs in a fully taxable transaction purchaser also acquired numerous other foreign entities from sellers but they are not relevant to this request it is represented that the sellers’ transfer of target stock to purchaser in exchange for stock of purchaser does not qualify under sec_351 purchaser has been a subsidiary of parent for years and the amount of stock received by the sellers did not give them control of purchaser and in fact constitutes less than percent of the outstanding_stock immediately after the acquisition purchaser transferred all of the stock of target to sub in a transaction represented to be tax free under sec_351 it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser’s acquisition of the stock of target constituted a qualified_stock_purchase within the meaning of sec_338 parent intended to file the election the election was due on date b however for various reasons the election was not filed on or about date c which is after the due_date for the election tax professional discovered that the election had not been made subsequently this request was submitted under sec_301_9100-1 for an extension plr-100634-00 of time to file the election it is represented that the period of limitations on assessments under sec_6501 has not expired for parent’s purchaser’s sub 1's sub 2's or target’s taxable years in which the acquisition occurred the taxable_year in which the election should have been filed or any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-100634-00 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent purchaser company official and tax professional explain the circumstances that resulted in the failure_to_file a valid election the information establishes that a competent tax professional was responsible for the election that such tax professional was aware of all relevant facts and that parent relied on such tax professional to make the election the information also establishes that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of target stock as described above the above extension of time is conditioned on the taxpayers’ ie seller’s parent’s purchaser’s sub 1's sub 2's and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 plr-100634-00 parent should file the election in accordance with sec_1_338-1 that is an election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form parent purchaser and target should file or amend as applicable the necessary returns to report the acquisition as a sec_338 transaction and to attach thereto a copy of form_8023 and a copy of this letter no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on its deemed asset sale or whether target is a corporation or partnership in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to tax professional pursuant to the submission request sincerely philip j levine deputy associate chief_counsel corporate
